internal_revenue_service number release date index number 54aa ------------------------------------------- ------------------------------- ------------------------------------------ ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ------------------ telephone number ---------------------- refer reply to cc fip plr-148383-13 date date legend issuer issue issue issue issue date date date date date a ------------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------------------- --------------------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------------------- -------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------------------- ------------------------------------------ -------------------- ----------------- ---------------------- ------------------------ ---------------------------- ---------------- plr-148383-13 date dear -------------- ----------------------- this letter is in response to your request for rulings that the issuer can make certain proposed allocations related to issue issue and issue under sec_1_141-6 and sec_1_148-6 of the income_tax regulations as described below the expenditure of earnings that accrue subsequent to the project_period within the meaning of sec_1_141-1 from the investment of sale proceeds of issue and issue in a reasonably required reserve to pay principal and interest that is not a capital_expenditure non- capital interest on an issue will not cause issue and issue to fail to be qualified bonds within the meaning of sec_54aa and sec_1_148-6 may be applied to account for the expenditure of proceeds of issue and issue facts and representations the issuer makes the following representations the issuer has an undivided ownership_interest in an electric generating facility the issuer’s portion of this facility is referred to herein as the project the project was not placed_in_service before date to finance the project the issuer issued four issues of tax-advantaged bonds issue issued as tax-exempt_bonds on date issue issued as tax-exempt_bonds on date issue issued as direct pay build_america_bonds on date and issue issued as direct pay build_america_bonds on date issue issue and issue collectively the bonds the bonds are secured_by a parity reserve fund which consists in part of some sale proceeds of issue and issue the issuer represents that this parity reserve fund is a reasonably required reserve under sec_148 and sec_1_148-2 with respect to the bonds the issuer expects the total costs of the project to be lower than estimated as of the issue_date of issue by dollar_figurea and thus the issuer will have unspent proceeds in this amount the unspent amount prior to date the issuer had allocated its capital expenditures to proceeds of issue and the bonds such that an amount of proceeds of issue equal to the unspent amount was not allocated to any capital_expenditure the issuer proposes to revise its allocations of expenses to proceeds of the bonds as described in the issuer’s request for this ruling the proposed allocations no later than the date that is months after date and the date that is days after the fifth anniversary of the issue of the bonds to which it will allocate its expenditures at the time that each of the expenses comprising the proposed allocations was actually paid the issuer had on hand sufficient proceeds of the specific issue of the bonds to which the expense is allocated under the proposed allocations to pay the expense the issuer will allocate investments to proceeds of the bonds for arbitrage and rebate purposes in a manner that is consistent with the proposed allocations plr-148383-13 the issuer also proposes to deposit earnings that accrue subsequent to the project_period as defined in sec_1_141-1 from the investment of sale proceeds of issue and issue in a reasonably required reserve into a bona_fide debt service fund and use those earnings to pay principal or interest law and analysis revision of allocations sec_103 provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides that subsection a shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_103 provides that subsection a shall not apply to any arbitrage_bond within the meaning of sec_148 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or meets the private_loan_financing_test of sec_141 sec_141 provides in general that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_148 provides that the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments further for purposes of sec_148 a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in or sec_148 provides in part that a bond is an arbitrage_bond unless the issuer timely rebates to the united_states the excess of the amount earned on certain nonpurpose_investments over the amount that would be earned on those investments had those investments had a yield equal to the bond yield plus any income attributable to the excess sec_1_141-6 provides that for purposes of sec_1_141-1 through the provisions of sec_1_148-6 apply for purposes of allocating proceeds to expenditures thus allocations generally may be made using any reasonable consistently applied accounting_method and allocations under sec_141 and sec_148 must be consistent with each other plr-148383-13 sec_1_148-6 provides that an issuer may use any reasonable consistently applied accounting_method to account for gross_proceeds investments and expenditures of an issue however under sec_1_148-6 if an issuer fails to maintain books_and_records sufficient to establish the accounting_method for an issue and the allocation of the proceeds of that issue the accounting and allocation rules under sec_1_148-6 are applied using the specific tracing method sec_1_148-6 provides that an issuer must account for the allocation of proceeds to expenditures not later than months after the later of the date the expenditure is paid or the date the project if any that is financed by the issue is placed_in_service this allocation must be made in any event by the date days after the fifth anniversary of the issue_date or the date days after the retirement of the issue if earlier sec_54aa provides that for purposes of sec_54aa the term build_america_bond means any obligation other than a private_activity_bond if a the interest on such obligation would but for sec_54aa be excludable from gross_income under sec_103 b such obligation is issued before date and c the issuer makes an irrevocable election to have sec_54aa apply the issuer has requested that we rule on whether it can revise its allocations related to the bonds under sec_1_141-6 and sec_1_148-6 as provided in the proposed allocations the regulations under sec_141 and sec_148 apply to build_america_bonds as well as tax-exempt_bonds because sec_54aa defines a build_america_bond as other than a private_activity_bond and requires that but for sec_54aa the interest on build_america_bonds be excludable from gross_income under sec_103 accordingly build_america_bonds cannot be private_activity_bonds under sec_141 or arbitrage_bonds under sec_148 and are subject_to the regulations under those sections to the extent that the regulations do not conflict with sec_54aa by not requiring allocations to be determined when the expenditure is paid_or_incurred the arbitrage regulations acknowledge that day-to-day practicalities require some flexibility regarding the timing of an issuer’s allocations we conclude that these practicalities also require flexibility to change allocations so long as those changes are made within the time frame provided under sec_1_148-6 here at the time that each of the expenses described in the proposed allocations was actually paid the issuer had on hand sufficient proceeds of the specific issue of the bonds to which the expense is allocated under the proposed allocations to pay the expense the issuer will also allocate investments to proceeds of the bonds for arbitrage and rebate purposes in a manner that is consistent with the proposed allocations the issuer tentatively made the proposed allocations within the time frame provided in sec_1_148-6 the project was not placed_in_service before date which date is fewer than months prior to date the date on which the proposed allocations were made date occurred before the date that is days after the fifth plr-148383-13 anniversary of any of the issues of the bonds and none of the issues of the bonds have been retired we conclude that because the time frame provided in sec_1 d iii had not yet closed and because there were sufficient proceeds on hand when the expenditures were made issuer can make the proposed allocations under sec_1_141-6 and sec_1_148-6 earnings on sale proceeds of babs in reserve sec_54aa provides that if a taxpayer holds a build_america_bond bab on one or more interest payment dates of the bond during any taxable_year there shall be allowed as a credit against income_tax for the taxable_year an amount equal to the sum of the credits determined under sec_54aa with respect to such dates subject_to limitations under sec_54aa sec_54aa provides that the amount of the credit with respect to any interest payment_date for a build_america_bond i sec_35 percent of the amount of interest payable by the issuer with respect to such date sec_54aa provides a special rule for qualified bonds issued before date in the case of a qualified_bond issued before date in lieu of any credit allowed under sec_54aa with respect to such bond the issuer of such bond shall be allowed a credit as provided in sec_6431 sec_54aa provides that for purposes of sec_54aa the term qualified_bond means any bab issued as part of an issue if a percent of the excess of i the available project proceeds as defined in sec_54a of such issue over ii the amounts in a reasonably required reserve within the meaning of sec_150 with respect to such issue are to be used for capital expenditures and b the issuer makes an irrevocable election to have sec_54aa apply sec_54a provides that the term available project proceeds means a the excess of the proceeds from the sale of an issue over the issuance costs financed by the issue to the extent that such costs do not exceed percent of such proceeds and b the proceeds from any investment of the excess described in a sec_150 provides that the term net_proceeds means with respect to any issue the proceeds of such issue reduced by amounts in a reasonably required reserve or replacement fund sec_1_141-1 provides that for purposes of applying sec_1_141-1 through the term project_period means the period beginning on the issue_date and ending on the date that the project is placed_in_service plr-148383-13 sec_1_148-6 provides that except as otherwise provided in paragraph d or paragraph d proceeds of an issue may only be allocated to working_capital expenditures as of any date to the extent that those working_capital expenditures exceed available amounts as defined in paragraph d iii as of that date ie a proceeds-spent-last method sec_1_148-6 provides that the general_rule in paragraph d i does not apply to expenditures to pay principal or interest on an issue paid from investment earnings on a reserve or replacement fund that are deposited in a bona_fide debt service fund the issuer has requested that we rule on whether the expenditure of earnings that accrue subsequent to the project_period within the meaning of sec_1_141-1 from the investment of sale proceeds of issue and issue in a reasonably required reserve to pay principal and non-capital interest on an issue will not cause issue and issue to fail to be qualified bonds within the meaning of sec_54aa it has also requested that we rule on whether sec_1_148-6 may be applied to account for the expenditure of proceeds of issue and issue the plain language of sec_54aa does not answer the question of whether investment earnings on the sale proceeds of issue and issue in a reasonably required reserve may be used to pay principal and non-capital interest the answer turns on whether such investment earnings are included in available project proceeds under sec_54aa or in the amounts in a reasonably required reserve under sec_54aa although sec_54aa cross-references the definition of available project proceeds in sec_54a proceeds of bonds issued under sec_54a may not be used to fund a reasonably required reserve accordingly the definition of available project proceeds in sec_54a does not address investment earnings on sale proceeds deposited in a reasonably required reserve if earnings on sale proceeds of issue and issue in a reasonably required reserve are included in available project proceeds under sec_54aa then the issuer would be required to spend those earnings on capital expenditures long after the project is complete we conclude instead that the earnings on the sale proceeds of issue and issue in a reasonably required reserve that accrue after the end of the project_period as defined in sec_1_141-1 are not available project proceeds within the meaning of sec_54aa and therefore may be used to pay principal and non-capital interest without causing issue and issue to fail to be qualified bonds under sec_54aa as stated above issue and issue are build_america_bonds and therefore subject_to the regulations under sec_148 to the extent that the regulations do not conflict with sec_54aa for example any working_capital expenditures permitted under sec_54aa must be allocated for arbitrage purposes to the proceeds of issue and issue using a proceeds-spent-last method as provided in sec_1_148-6 we conclude that sec_1_148-6 applies to preclude application of the proceeds-spent-last method of allocation to the payment of principal or interest from plr-148383-13 earnings on sale proceeds of issue and issue in the reasonably required reserve that accrue after the end of the project_period and that are first deposited in a bona_fide debt service fund conclusion based strictly on the information submitted and representations made we conclude that the issuer can make the proposed allocations under sec_1_141-6 and sec_1 the expenditure of earnings that accrue subsequent to the project_period within the meaning of sec_1_141-1 from the investment of sale proceeds of issue and issue in a reasonably required reserve to pay principal and non-capital interest on an issue will not cause issue and issue to fail to be qualified bonds within the meaning of sec_54aa and sec_1_148-6 may be applied as provided above to account for the expenditure of proceeds of issue and issue except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion on any allocations related to issue whether issue or issue are tax-exempt under sec_103 or whether issue or issue are build_america_bonds under sec_54aa this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s timothy l jones senior counsel financial institutions products
